                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,                                   Case No. 19-20112-5
                                                   Hon. Matthew F. Leitman
v.

D-5, LARRY ELAM,

     Defendant.
__________________________________________________________________/

             ORDER MODIFYING CONDITIONS OF RELEASE

      On June 26, 2019, the Court held a hearing on a Petition for Action on

Conditions of Pretrial Release. For the reasons stated on the record, IT IS HEREBY

ORDERED that Mr. Elam's conditions of release are MODIFIED as follows:

      1.     Mr. Elam is no longer required to reside with Lilleon Elam;

      2.     Lilleon Elam is no longer Mr. Elam's third party custodian;

      3.     Mr. Elam shall reside with Eddie Nelson.

      IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE
Dated: June 27, 2019
I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on June 27, 2019, by electronic means and/or ordinary mail.

                                             s/Holly A. Monda
                                             Case Manager
                                             (810) 341-9764
